Title: To James Madison from John Graham, 1 September 1809
From: Graham, John
To: Madison, James


Dear SirDept of State 1st Sepr 1809.
I have been honored with your Letter of the 29th of last Month. I regret very much that I have it not in my power to throw some light on the characters of the Gentlemen who are placed in nomination before you for the Legislative Council of the Mississippi Territory. Mr Shields is the only one of them of whom I have any recollection and with him my acquaintance was very slight. He is a young Lawyer of some standing at the Bar. If I mistake not he was employed to defend Burr, when he was before the Court in that Territory, tho it may be otherwise, for he was the particular Freind of Coles Meade, and the Negociator of his famous Treaty with Burr. I beleive Mr Shields is connected by marriage with the Family of the Green’s which is numerous and respectable. On looking over our Records I find that Mr Montgomery & Mr Burnet were both Members of the last Council and had both been Members of former Councils. Perhaps this Circumstance may weigh with you in their favor.
I return the Copies of the Nomination and Mr Pointdexters Letter and send a blank Commission. I am very sorry that Govr Holmes or Mr Williams has not written on the subject of this Nomination. That it should come solely thro: Mr Pointdexter, is the more to be regretted, as he is certainly a very decided Party Man, and I beleive, much opposed to some of the Freinds of the General Govt. in the Territory. I know not, however, but that the selection which he has pointed out, is the very best than can be made.
The Letter from Mr Erwing now sent has been in the possession of the Secretary of State. I mention this Circumstance as there are several pencil marks on it which lead to a belief that it has been in the hands of a Printer.
Among the Papers now sent you will find a Letter to the Emperor Napoleon in answer to his of the 30th March last. With Sentiments of the highest Respect I have the Honor to be, Sir, Your Most Obt Sert
John Graham
